Exhibit 10.8

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (“Lease”) is made this 1st day of December, 1986, by and
between Indian Creek Company, a Virginia general partnership (“Landlord”), and
Boat America Corporation, a Virginia corporation (“Tenant”).

 

WHEREAS, Landlord is the owner of certain real property and improvements located
at Long Meadow and Porter Chemical Road, Hagerstown, Maryland, such improvements
presently consisting of warehouse and office space containing approximately
287,300 square feet, more particularly described in Exhibit A attached hereto
(“Premises”); and

 

WHEREAS, Landlord desires to lease the Premises to Tenant, and Tenant desires to
lease the premises from Landlord, upon the terms, conditions, covenants, and
agreements set forth herein;

 

NOW, THEREFORE, Landlord and Tenant, do hereby covenant and agree as follows:

 

I. Premises, Term and Surrender

 

A. Premises. Landlord hereby leases the Premises to Tenant, for the “Term” and
upon the conditions, covenants and agreements hereinafter provided.

 

B. Term. The term of this Lease shall be for a period commencing on even date
herewith and expiring at midnight on November 30, 1996, (the “Term”), unless
sooner terminated in accordance with the provisions hereof. At the option of the
Tenant, the Lease may be renewed for two (2) additional five-year periods.

 

C. Surrender. Tenant shall, upon expiration of the Term hereof, quit and
surrender the Premises to Landlord in good order and condition, reasonable wear
and tear excepted. In the event that Tenant is prevented from quitting and
surrendering the Premises upon the expiration of the Term due to any cause
beyond the control of Tenant, then Tenant shall be allowed to remain at and in
the Premises as a month-to-month Tenant, upon the same terms, conditions,
covenants and agreements as are set forth herein and at a monthly rent derived
by dividing the annual rent set forth in paragraph II-A by twelve (12), until
such time as Tenant shall be able to quit and surrender the Premises to
Landlord.

 

II. Rent, Impositions and Liens.

 

A. Rent. Tenant covenants and agrees to pay to Landlord rent in the following
amounts (“Base Rent”);

 

(1) Upon commencement of this Lease, and continuing on the first day of each
subsequent month during the Term of this Lease, Tenant shall pay to Landlord, in
advance, rent in the amount of $46,000 per month.

 

(2) If the first and last month during the Term of this Lease is less than a
full calendar month, the rent due in such month(s) shall be proportionately
reduced by



--------------------------------------------------------------------------------

multiplying the rent that would otherwise be due for the full month by a
fraction, the numerator of which is the number of days in the month during the
Term, and the denominator of which is the number of days in such month.

 

(3) All rent shall be paid to Landlord at the Premises, unless Landlord gives
Tenant notice of a different address in accordance with paragraph XIII-C below.

 

B. Rental Adjustments. On the first day of the sixty-first (61st) month after
the commencement of this Lease, and at the beginning of each renewal option
period, the then Base Rent shall be adjusted upwards by the increase, if any, in
the U.S. Consumer Price Index, or in any interest adjustment by First National
Bank of Maryland (“Bank”), whichever is greater, by multiplying the Base Rent
then due each month by a fraction, the numerator of which shall be the Consumer
Price Index or Bank interest rate, as of the most recent date prior to such
adjustment, and the denominator of which shall be the Consumer Price Index as of
the commencement date of this Lease.

 

C. Liens. Tenant shall pay all workmen and materialmen providing services or
materials to the Premises at the request of Tenant and shall not allow any
mechanic’s or materialmen’s lien to attach to or become a lien against the
Premises. If any such lien attaches to or becomes a lien against the Premises,
Tenant agrees to discharge such lien within ten (10) days after written notice
thereof from Landlord to Tenant or to provide a satisfactory bond against any
such lien.

 

D. Impositions.

 

(1) Tenant covenants and agrees to pay all lawful real estate taxes,
assessments, general or special, sewer and water charges and any other
governmental charges, levied, imposed or which become a lien against the
Premises allocable to the Term of this Lease (all or any of which are
hereinafter referred to as the “Imposition” or “Impositions”).

 

(2) If any Imposition may, at the election of Tenant, be paid in installments
(whether or note interest shall be imposed as a condition of payment in
installments), Landlord hereby authorizes and permits Tenant to pay such
Imposition in such installments as Tenant and the imposing authority may agree
upon.

 

(3) If any such Imposition payable by Landlord prior to the commencement of this
Lease or after termination of this Lease covers a period during he Term of this
Lease, or if any such Imposition payable by Tenant covers a period prior to the
commencement of this Lease or subsequent to the termination of this Lease, such
Imposition (including interest thereon, if any) shall be prorated between
Landlord and Tenant as of the date of commencement or termination of this Lease,
as the case may be, and paid to the appropriate party at such time.

 

(4) Tenant shall have the right to protest and/or contest any Imposition which
is required to be paid by Tenant hereunder by appropriate administrative or
legal proceedings, provided, however:

 

(i) Such protest or contest shall not cause or result in a sale or foreclosure
of the Premises which cannot be terminated by payment of said protested or
contested Imposition;

 

- 2 -



--------------------------------------------------------------------------------

(ii) Tenant shall diligently prosecute such protest and/or contest; and

 

(iii) Tenant shall be responsible for the payment of any penalties, interest or
fees with respect to the Imposition protested or contested.

 

E. Right of Landlord. If Tenant shall fail to pay any liens in accordance with
paragraph II-C; or fail to discharge or bond any lien, or, if Tenant shall fail
to pay any Imposition in accordance with paragraph II-D, Landlord shall have the
right, after prior written notice thereof to Tenant, to pay or discharge such
lien or Imposition on behalf of Tenant. Any amount so paid by Landlord on behalf
of Tenant shall be deemed additional rent hereunder and shall be paid by Tenant
within ten (10) days of written demand thereof by Landlord.

 

III. Use, Maintenance and Alterations.

 

A. Use.

 

(1) Tenant shall have the exclusive right to use and occupy the Premises for its
business operations, together with activities related thereto including any
storage of Tenant’s line of products.

 

(2) Tenant agrees to comply with all lawful governmental requirements in
connection with the use and occupancy of the Premises. It is expressly
understood that if any present or future law, ordinance, regulation or order
requires an occupancy permit for the Premises, Tenant will obtain such permit at
Tenant’s own expense.

 

B. Repairs. Tenant agrees to maintain the Premises in good condition and repair,
reasonable wear and tear excepted, at its sole cost and expense.

 

C. Alterations. Tenant will not make or permit anyone to make any material
alterations, additions or improvements, structural or otherwise, in or to the
Premises without the prior written consent of Landlord.

 

IV. Assignment and Subletting. Tenant shall have the right, with the prior
written approval of Landlord, not to be unreasonably withheld, to assign this
Lease and/or to sublet all or any portion or portions of the Premises at any
time, Tenant to remain obligated for the rent in the event of any default by the
assignee or subtenant.

 

V. Insurance. Tenant shall obtain and maintain insurance in accordance with the
requirements set forth in Exhibit B attached hereto and made a part hereof.

 

VI. Default.

 

A. Default. Tenant shall be in default hereunder if Tenant shall fail to timely
pay rent hereunder or comply with any of Tenant’s obligations hereunder where
such failure to comply shall continue for a period of ten (10) days after the
due date or required date of

 

- 3 -



--------------------------------------------------------------------------------

performance; provided, however, that Tenant shall not be deemed in default if
any such default may be reasonably cured within thirty (30) days and Tenant is
diligently proceeding with the curing of such default.

 

B. Remedies. In the event that Tenant is in default, Landlord, upon ten (10)
days prior written notice to Tenant, may terminate this Lease and reenter the
Premises. In addition, Landlord shall have the right to pursue any claim or
action against Tenant for damages or equitable relief, and/or the right to cure
such default on behalf of tenant (which shall not constitute a waiver of such
default) and charge Tenant the cost of effecting such cure as additional rent
hereunder.

 

VII. Title.

 

A. Warranty. Landlord represents, warrants and covenants that it has good and
marketable title to the Premises and that it has the full right, power and
authority to enter into this Lease.

 

B. Quite Enjoyment. Landlord represents, warrants and covenants that for so long
as Tenant complies fully with the terms of this Lease, Tenant shall have, occupy
and hold and use the Premises lawfully and for its quiet enjoyment during the
term of this Lease.

 

VIII. Casualty and Condemnation.

 

A. Condemnation. If, during the Term of this Lease, the whole or any part of the
Premises or the improvements located thereon shall be taken as a result of the
exercise of any power or condemnation or eminent domain (or by private purchase
in lieu thereof), Landlord shall be entitled to retain the entire condemnation
award and Tenant shall have no claim or rights with respect thereto. In the
event of any partial taking as aforesaid, Tenant shall have the right of either
(1) accepting an equitable reduction in the rent or (2) terminating this Lease,
in which case Tenant shall be relieved of any further obligation to Landlord. In
the event that the Premises are wholly taken as a result of any condemnation of
eminent domain (or private purchase in lieu thereof), this Lease shall
immediately terminate and be automatically cancelled.

 

B. Casualty. In the event that the Premises or any substantial part thereof or
any buildings or other improvements to the Premises or any substantial part
thereof (greater than fifty (50%) percent) are destroyed by fire or other
casualty, Landlord shall have the option in its sole discretion of (1)
terminating this Lease as of the date of such casualty or destruction or (2)
applying the proceeds of any existing insurance policies, if any, to the
restoration of the Premises and/or any buildings or other improvements thereon.
In the event that Landlord elects to restore the Premises, the rent payable
pursuant to this Lease shall abate in whole or in part, as the case may be, (any
rent reduction based upon the percentage destruction of the Premises) during the
period commencing on the date of such damage or destruction and ending on the
date upon which Landlord finishes restoring the Premises.

 

IX. Bankruptcy or Insolvency of Tenant. In the event of the adjudication of
bankruptcy or insolvency of Tenant or in the event that Tenant makes an
assignment for the benefit of its creditors or enters into any composition or
similar arrangement with creditors, this Lease shall automatically terminate and
the provisions hereof shall be of no further force of effect.

 

- 4 -



--------------------------------------------------------------------------------

X. Inspection. Tenant will permit Landlord, or its agents or other
representatives, to enter the Premises, without charge therefore to Landlord and
without diminution of the rent payable by Tenant, to examine, inspect and
protect the Premises throughout the Term or to exhibit the same to prospective
tenants or purchasers during the last one hundred eighty (180) days of the Term
of this Lease.

 

XI. Subordination and Attornment.

 

A. Subordination. This Lease is subject and subordinate to the lien of a first
Deed of Trust dated                      (the “Deed of Trust”) between Indian
Creek Company and Patricia A. Brion and Laura J. Russell (the “Trustees”), which
secures First National Bank of Maryland, and to all and any renewals,
extensions, modifications, recasting or refinancings thereof. In confirmation of
such subordination, Tenant shall, at Landlord’s request, promptly execute,
acknowledge and deliver to Landlord any requisite or appropriate certificate or
other document. Tenant hereby constitutes and appoints Landlord as Tenant’s
attorney-in-fact to execute any such certificate or certificates for or on
behalf of Tenant if Tenant does not execute said certificate within five (5)
days of receipt thereof.

 

B. Attornment.

 

(1) Tenant agrees that in the event of such a foreclosure pursuant to the Deed
of Trust, Tenant shall attorn to the Bank or its successors in interest, if
requested to do so by such successor and to recognize such successor as the
Landlord under this Lease, and Tenant waives the provisions of any statute or
rule of law, now or hereafter in effect, which may give or purport to give
Tenant any right to terminate or otherwise adversely affect this Lease and the
obligations of Tenant hereunder in the event that any such foreclosure
proceeding is prosecuted or completed.

 

(2) Provided Trustees have given Tenant written notice of where such notices are
to be sent, Tenant shall not terminate this Lease for any default on the part of
the Landlord without first giving thirty (30) days written notice by certified
or registered mail, return receipt requested, to the Trustees, specifying the
default in reasonable detail, and affording the Trustees a reasonable
opportunity to make performance within the time period specified in such notice,
at their election, for and on behalf of the Landlord.

 

XII. Utilities. Tenant shall pay all costs and charges for all utilities and
services provided or used in or at the Premises.

 

XIII. Other Provisions.

 

A. No Broker. Landlord and Tenant each represent and warrant to the other that
they have not authorized any broker, agent or finder to act on their behalf nor
do they have any knowledge of any broker, agent or finder purporting to act on
their behalf in respect to this transaction, and Landlord and Tenant hereby
agree to indemnify and hold harmless the other from and against any cost,
expense, claim, liability or damage resulting from a breach of the
representation and warranty contained herein.

 

B. No Partnership or Joint Venture Created. Nothing contained in this Lease
shall be deemed or construed to create a partnership or joint venture of or
between Landlord and Tenant, or to create any relationship between the parties
hereto other than that of Landlord and Tenant.

 

- 5 -



--------------------------------------------------------------------------------

C. Notice. Any and all notices, requests or other communications hereunder shall
be deemed to have been duly given if in writing and if transmitted by hand
delivery with receipt therefor, or by registered or certified mail, return
receipt requested, and first class postage prepaid, as follows: (i) To Landlord,
at the Premises; or (ii) to Tenant, at the Premises; or to such other address as
either party may furnish to the other by notice in accordance with this
paragraph XIII-C. Notice shall be deemed effective when received.

 

D. Governing Law. This Lease shall be construed and enforced in accordance with
the laws of the State of Maryland.

 

E. Invalidity of Particular Provisions. If any provision of this Lease or the
application thereof to any person or circumstances shall to any extent be
invalid or unenforceable, the remainder of this Lease, or the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each provision of
this Lease shall be valid an be enforced to the fullest extent permitted by law.

 

F. Headings. The captions and headings herein are for convenience of reference
only and in no way define or limit the scope or content of this Lease or in any
way affect its provisions.

 

G. Binding Effect. This Lease shall be binding upon, and inure to the benefit
of, the parties hereto and their respective legal representatives, heirs,
executors, administrators, successors and assigns.

 

H. Entire Lease. This Lease contains the final and entire agreement between the
parties hereto and is intended to be an integration of all prior negotiations
and understandings. Landlord, Tenant and their respective agents shall not be
bound by any terms, conditions, statements, warranties or representations, oral
or written, not contained herein. No change or modification of this Lease shall
be valid unless the same is in writing and is signed by the party against which
it is sought to be enforced.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease under seal on
the day and year set forth below.

 

       

LANDLORD:

WITNESS:

     

INDIAN CREEK COMPANY,

       

a Virginia general partnership

/s/ Richard Ellison

--------------------------------------------------------------------------------

     

By:

 

/s/ Richard Schwartz

--------------------------------------------------------------------------------

 

(SEAL)

           

Richard Schwartz, Partner

   

Dated: November 25, 1986

                           

TENANT:

WITNESS:

     

BOAT AMERICA CORPORATION,

       

A Virginia corporation

/s/ Steven G. Schwartz

--------------------------------------------------------------------------------

         

By:

 

/s/ Thomas J. Petrash

--------------------------------------------------------------------------------

 

(SEAL)

(SEAL)

             

Thomas J. Petrash,

                   

Vice President

   

Dated: November 25, 1986

                   

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT “B”

 

INSURANCE COVERAGE

 

A. Property Insurance. Tenant shall, at all times during the term hereof, insure
the premises against loss or damage from fire, smoke, lightning, windstorm,
explosion, vandalism, malicious mischief and the other hazards ordinarily
included under standard broad form extended coverage endorsements in amounts
equal to the full replacement cost of the Premises (that amount having been
determined to be $7,000,000.00).

 

B. Public Liability, Workman’s Compensation, and Property Damage Insurance.
Tenant shall, at all times during the term hereof, maintain general public
liability insurance coverage of $5,000,000.00 and workmen’s compensation as
required by law insuring against claims for bodily injury or death occurring
upon, in or about, or resulting from the use of, the Premises with the insurance
(other than workmen’s compensation) to afford protection to the limit of not
less than $500,000.00 in respect of bodily injury or death to any one person and
to the limit of no less than $1,000,000.00 in respect of any one accident.

 

C. Loss of Rents. Landlord shall maintain insurance with respect to loss of
rents for a period equal to one year.

 

D. Insurance Companies. All required insurance shall be carried with responsible
insurance companies selected by the party responsible for obtaining such
insurance, and approved by Landlord on even date herewith (which approval shall
not be unreasonably withheld), and may be effected by endorsement of blanket
insurance policies; provided, however, that all policies of insurance shall be
written by companies authorized to do business in the State of Maryland.

 

E. Certificates of Insurance. Each party shall deliver to the other (i) promptly
upon the execution and delivery of this Lease, original policies or duplicates,
or certificates or binders, evidencing that all required insurance is in full
force and effect, and (ii) at least twenty (20) business days prior to the
expiration of any insurance, additional policies or duplicates, or certificates
or binders, evidencing the renewal of the insurance and the payment of the
premiums.

 

F. Named Insureds. All policies shall name Landlord, its partners, Tenant, and
the Trustees as additional insureds as their interests may appear, if any.



--------------------------------------------------------------------------------

G. Mortgage Clauses. The property insurance policy required by (A) and all
renewals of its shall contain standard clauses naming First National Bank of
Maryland (“Holder”) as mortgages and requiring that all proceeds payable under
the policy (other than proceeds for claims of less than $1,000.00, which shall
be payable to Landlord) be paid to Holder and Landlord. Accordingly, the policy
shall have attached to it standard non-contributing, non-reporting mortgagee
clauses in form acceptable to the Holder, in favor of and entitling the Holder
without contribution, to collect any and all proceeds payable under that
insurance as its interest may appear.

 

H. Cancellation. Each insurance policy required by this exhibit shall contain an
agreement by the issuer that it will not cancel the policy or modify it in a
manner which is adverse to the interests of Landlord, Tenant, or the Holder,
except upon prior written notice to all named insureds, in accordance with law
(but not less than fifteen (15) days), and that any loss otherwise payable under
the policy shall be payable notwithstanding any act of negligence by the
Landlord, or Tenant, which might, absent that agreement, result in forfeiture of
all or part of the insurance payment. Either party shall immediately notify the
other of any cancellation of or change in any insurance policy.

 

I. Failure to Effect Insurance. In the event that either party fails to effect,
maintain or renew any of the insurance required of it, then the other party
shall have the right, but not the obligation, to procure said insurance, and the
premium therefore shall be immediately reimbursed by the defaulting party;
provided, however, it is expressly understood that procurement of the insurance
shall not be deemed to waive or release such default.

 

J. Umbrella Policies. In lieu of separate policies, either party may maintain or
cause to be maintained blanket or umbrella policies if those policies provide
the coverage required by this Exhibit.

 

K. Revised Limits. Landlord shall have the right to require different limits for
the insurance required hereunder if, in Landlord’s sole discretion, the limits
are necessary to adequately protect the interests of the Landlord; provided,
however, that the revised limits are (i) readily available in the market and
(ii) obtainable at standard premium rates.

 

B-2